                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

WILLIAM LLOYD HOLTZCLAW,        )
                                )
     Plaintiff,                 )
                                )
v.                              )           CV418-144
                                )
MR. MILTON, MR. CIRONE,         )
                                )
     Defendants.                )


                               ORDER

     William Lloyd Holtzclaw, pro se and in forma pauperis, has moved to

compel the production of discovery. Doc. 35. Defendants having timely

responded and having produced the requested materials (doc. 38), that

motion is DENIED as moot.

     SO ORDERED, this       27th    day of June, 2019.

                                ______________________________
                                 _________________________
                                CHRISTO   E L. RAY
                                 HRISTOPHER
                                     T PH
                                        P ER
                                UNITED STATES MAGISTRATE JUDGE
                                SOUTHERN DISTRICT OF GEORGIA
